Case 1:19-cv-02381-LTB-MEH Document 189 Filed 11/19/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02381-LTB-MEH

  WALTER CHARNOFF,

         Plaintiff,

  v.

  NANCY LOVING d/b/a ARTSUITE NY,
  ARTPORT, LLC,
  STUDIO 41, LLC, and
  DAVID HINKELMAN,

        Defendants.
  ______________________________________________________________________________

                                    MINUTE ORDER
  ______________________________________________________________________________
  Entered by Michael E. Hegarty, United States Magistrate Judge, on November 19, 2020.

          At the request of the parties, the Final Pretrial Conference set for November 30, 2020 is
  vacated and rescheduled for December 14, 2020 at 11:15 a.m. in Courtroom A501 on the fifth
  floor of the Alfred A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado.

          The litigants (counsel and parties) and the public may appear at the conference either in
  person or by telephone. Anyone appearing in person must comply with General Order 2020-19
  governing Court Operations During the COVID-19 Pandemic, which may be accessed at
  www.cod.uscourts.gov. Anyone appearing by telephone shall call the following conference line
  at the appointed time:

  Number:      888-278-0296
  Access code: 8212991#

         Please remember that, when you call in, you may be entering a proceeding already in
  progress for a different case; therefore, as you would if you were present in the courtroom, please
  ensure silence until your case is called.

        The parties shall prepare a proposed pretrial order in accordance with the form, which may
  be downloaded from the Forms section of the Court’s website.

         The parties shall file their proposed pretrial order, pursuant to District of Colorado
  Electronic Case Filing (“ECF”) Procedures, no later than five business days prior to the pretrial
  conference.
Case 1:19-cv-02381-LTB-MEH Document 189 Filed 11/19/20 USDC Colorado Page 2 of 2




          In addition, a copy of the proposed pretrial order must be submitted to the Magistrate Judge
  in a useable format (i.e., Word) by email at hegarty_chambers@cod.uscourts.gov.

         Attorneys and pro se parties not participating in ECF shall file the proposed pretrial order
  on paper at the Clerk’s Office. However, if any party in this case is participating in ECF, it is the
  responsibility of that party to file the proposed pretrial order pursuant to the District of Colorado
  ECF Procedures.

         All out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the pretrial
  conference.

         The parties are further advised that they shall not assume that the court will grant the relief
  requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
  ordered deadline which has not been vacated by court order may result in the imposition of
  sanctions.

        Please remember that anyone seeking entry into the Alfred A. Arraj United States
  Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                                    2
